Case 1:19-cv-02521-LDH-RER Document 41-3 Filed 01/07/20 Page 1 of 3 PageID #: 775




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  --------------------------------------------------------------------X
  CHALAMO KAIKOV,                                                          19-cv-2521-JBW-RER
                                      Plaintiff,

          -against-

  ARIHAY KAIKOV, et.al

                                      Defendants,
  ---------------------------------------------------------------------X

          DECLARATION OF ARIEL KAIKOV IN SUPPORT OF PLAINTIFF’S MOTION
          FOR TEMPORARY RESTRAINING ORDER AND FURTHER SUPPORT
                 OF MOTION FOR PRELIMINARY INJUNCTIVE RELIEF

          I, Ariel Kaikov, do state as follows:

          1.       I am son of the Plaintiff in the above referenced action.

          2.       I reviewed and am familiar with the First Amended Complaint (the “FAC”) filed

  in this case. I am making this Declaration to state facts that I personally know in support of

  Chalamo Kaikov’s Motion for Temporary Restraining Order and Injunctive Relief.

          3.       As stated in the FAC, once my father and Defendant Arihay Kaikov (“Arihay”)

  agreed to open a joint corporation 911 Realty, Inc. (“911 Realty”), my brother, Khanan Kaikov

  became its president and on my dad’s behalf was handling the corporation’s day-to-day

  operations, its bank account, was handling any expenses that related to the Investment

  Properties, and kept accounting of my dad’s investments. I was helping my brother in day-to-

  day operations.

          4.       One of the Investment Properties, which was managed by 911 Realty, is 905

  Mother Gaston Boulevard, Brooklyn, New York 11212 (“905 Mother Gaston”).

          5.       The property has 4 tenants.
Case 1:19-cv-02521-LDH-RER Document 41-3 Filed 01/07/20 Page 2 of 3 PageID #: 776




           6.    From the end of 2016, Khanan and I were responsible to manage the building,

  operating expenses, and relationship with tenants for 911 Realty.

           7.    As stated in the FAC, although Arihay initially transferred the deed to 905 Mother

  Gaston to jointly owned 911 Realty, in July 2018 he fraudulently transferred the deed to another

  entity Mother Gaston 905 Corp. opened and owned by him, without authorization or authority to

  do so.

           8.    The title of the property was subject to the litigation before the state court. See

  Declaration of Maria Temkin filed in support of Plaintiff’s Motion for Preliminary Injunctive

  Relief., Docket No. 38-3, Exs. 11-13. Arihay is seeking to dismiss the state court complaint,

  because, inter alia, the 905 Mother Gaston property is subject to the dispute before this Court.

           9.    Until now, Khanan and I continued to be responsible for operation of the building

  and accounting of expenses and profits.

           10.   On Friday, January 3, 2020, I received a call from a tenant, who informed me that

  Arihay appeared at the property and is attempting to make all tenants sign away their existing

  leases to his company.

           11.   One of the tenants forwarded me a copy of his email, which is attached as Exhibit

  1 hereto. As stated in the email, Arihay is trying to convince the tenants that “[his] company

  Mother Gaston 905 Corp is the true owner of the property and a true Landlord.”

           12.   I also received a series of text messages from a tenant. A copy of the screenshot

  of the text messages is attached as Exhibit 2 hereto. As stated in the messages, Arihay is

  directing tenants “not to call or speak” with me; telling them lies that I am in jail; and was

  “threatening” the tenant who felt “very scared.”

           13.   Needless to say, these actions are scaring tenants and interfering with



                                                     2
Case 1:19-cv-02521-LDH-RER Document 41-3 Filed 01/07/20 Page 3 of 3 PageID #: 777
